Case 8:15-cv-02034-JVS-JCG Document 859-10 Filed 10/28/19 Page 1 of 2 Page ID
                                 #:65346




                         EXHIBIT 7




                       DECLARATION OF JENNIFER FERNANDES             EXHIBIT 7
                                        Case 8:15-cv-02034-JVS-JCG Document 859-10 Filed 10/28/19 Page 2 of 2 Page ID
                                                                         #:65347
Jennifer Fernandes

From:                                            Jennifer Fernandes
Sent:                                            Monday, August 12, 2019 5:46 PM
To:                                              Ccarlberg; jimbuc@dwbhshirts.com
Cc:                                              Peter Arhangelsky
Subject:                                         Declarations for your review re Trycia Carlberg
Attachments:                                     2019-8-12 - Declaration of MaryAnn Buc.docx; 2019-8-12 - Declaration of James Buc (1).docx;
                                                 2019-8-12 - Declaration of Charlotte Carlberg.docx


Good Evening Charlotte, MaryAnn and Jim:

Thank you all again for speaking with me about Trycia. I understand this is difficult for all of you and we greatly
appreciate your help and will keep your privacy as you have requested.

Per our discussions earlier, I have attached draft declarations for your consideration should you decide to assist. We
prepared those files based on the information you conveyed to me by phone. At your convenience, please let us know if
you see any content that should change in those documents.

I understand you are all worried about retaliation from Mr. Ferrell, and we have spoke about our ability to protect
you. To help waylay your concerns Mr. Arhangelsky will correspond independently by email concerning your role as
affiants and the protections you have.

Thank you again,
‐‐

Jennifer Fernandes | Paralegal | Emord & Associates, P.C. | 2730 S Val Vista Dr, Bldg 6, Ste 133 | Gilbert, AZ 85295

Firm: (602) 388-8899 | Direct: (480) 500-5821 | Facsimile: (602) 393-4361 |www.emord.com

     To help protect y our priv acy ,
     Micro so ft Office prev ented
     auto matic downlo ad o f this
     picture from the Internet.




NOTICE: This is a confidential communication intended for the recipient listed above. The content of this communication is protected from
disclosure by the attorney-client privilege and the work product doctrine. If you are not the intended recipient, you should treat this
communication as strictly confidential and provide it to the person intended. Duplication or distribution of this communication is prohibited
by the sender. If this communication has been sent to you in error, please notify the sender and then immediately destroy the document.




                                                                                       1
                                                                    DECLARATION OF JENNIFER FERNANDES                             EXHIBIT 7
